 

EXECUTION VERSION



 

GUARANTY AGREEMENT

 

COACH, INC.,

 

as Guarantor

 

 

 

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of April 10, 2013, by
Coach, Inc., a Maryland corporation, having an office at 516 West 34th Street,
New York, New York 10001 (“Guarantor”), to and for the benefit of PODIUM FUND
TOWER C SPV LLC, a Delaware limited liability company (the “Fund Member”),
having an office at c/o The Related Companies, L.P., 60 Columbus Circle, New
York, New York 10023 and ERY DEVELOPER LLC, a Delaware limited liability company
(“Developer”), having an office at c/o The Related Companies, L.P., 60 Columbus
Circle, New York, New York 10023 (the Fund Member and Developer are each,
individually, a “Developer Party” and collectively, the “Developer Parties”).

 



WITNESSETH:



 

WHEREAS, ERY Tenant LLC, a Delaware limited liability company (“Master Tenant”),
as ground lessee, entered into that certain Agreement of Lease (Eastern Rail
Yard Section of the John D. Caemmerer West Side Yard), dated as of the date
hereof (the “Master Ground Lease”), with the Metropolitan Transportation
Authority, a body corporate and politic constituting a public benefit
corporation of the State of New York (the “MTA”), as ground lessor, pursuant to
which Master Tenant ground leased from the MTA, for a ninety-nine (99) year
term, certain airspace above and terra firma within the Eastern Rail Yard
Section (the “ERY”) of the John D. Caemmerer West Side Yard in the City, County
and State of New York as more particularly described in the Master Ground Lease
(the “Master Ground Lease Property”);

 

WHEREAS, Coach Legacy Yards LLC, a Delaware limited liability company (the
“Coach Member”), and the Fund Member have entered into that certain Limited
Liability Company Agreement of Legacy Yards LLC, a Delaware limited liability
company (the “Building C JV”), dated as of the date hereof (as amended from time
to time, the “Operating Agreement”);

 

WHEREAS, the Building C JV is the sole member of and owns 100% of the limited
liability company interests in Legacy Yards Mezzanine LLC, a Delaware limited
liability company (“Building C Mezzanine Borrower”), which is the sole member of
and owns 100% of the limited liability company interests in Legacy Yards Tenant
LLC, a Delaware limited liability company (the “Building C Tenant”), pursuant to
that certain Limited Liability Company Agreement of Legacy Yards Tenant LLC,
dated as of the date hereof;

 

WHEREAS, the Building C Tenant entered into that certain Agreement of Severed
Parcel Lease (Eastern Rail Yard Section of the John D. Caemmerer West Side
Yard), dated as of the date hereof (as amended from time to time, the “Building
C Lease”), as ground lessee, with the MTA pursuant to which the Building C
Tenant leased that certain portion of the ERY located on terra firma on the
northwest corner of West 30th Street and 10th Avenue, New York, New York as more
particularly described therein (the “Land”);

 

WHEREAS, the Building C Tenant and Developer have entered into that certain
Development Management Agreement, dated as of the date hereof (as amended from
time to time, the “Development Management Agreement”), pursuant to which
Developer shall, inter alia, develop and construct a commercial building
containing office space, a podium with retail space, parking facilities, loading
docks and other facilities, and other improvements to be constructed on the
Land, as shown on the Plans (collectively, the “Building”);

 

 

 

 

WHEREAS, the Coach Member and Developer have entered into that certain
Development Agreement, dated as of the date hereof (as amended from time to
time, the “Development Agreement”), pursuant to which Developer shall perform
the Developer Work and Base Building Work; all capitalized terms not otherwise
defined herein shall have the respective meanings specified in the Development
Agreement;

 

WHEREAS, as a material inducement to the Fund Member to enter into the Operating
Agreement and to Developer to enter into the Development Agreement, Guarantor
has agreed to execute and deliver this Guaranty in order to assure the payment
and performance of the Guaranteed Obligations; and

 

WHEREAS, Guarantor owns a direct or indirect interest in the Coach Member and
will derive substantial benefits from the execution and delivery by the Fund
Member of the Operating Agreement and by Developer of the Development Agreement
and the transactions contemplated thereby.

 

NOW, THEREFORE, in consideration of the promises herein contained, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

SECTION 1.        Guaranteed Obligations.

 

(a)          Subject to and in accordance with the succeeding provisions of this
Guaranty (including without limitation Section 1(b)), Guarantor does hereby
unconditionally, absolutely and irrevocably, as primary obligor and not merely
as surety, guarantee, for the benefit of each of the Developer Parties (each of
the following Guaranteed Obligations (as defined below) being a separate and
independent obligation):

 

(i)          the payment in full of: (A) all Coach Total Development Costs and
all other sums and charges due to Developer under the Development Agreement
(including, without limitation, all sums and charges due to Developer pursuant
to Sections 2.04, 2.05, 3.07, 8.04, 10.01, 10.07 and 17.02(a) and Article 12 of
the Development Agreement); (B) all sums and charges that are the responsibility
of the Coach Member under the Operating Agreement (including, without
limitation, all sums and charges due to the Building C JV or the Fund Member
pursuant to Sections 3.1, 3.8(f), 3.8(h), 3.8(j) (but not including Section
3.8(j)(iv) for this purpose), 4.2(a), 4.3, 7.8(b), 8.3, 8.4 and 10.2 of the
Operating Agreement); and (C) any liquidated damages, penalties, self-help costs
and interest charges payable by the Coach Member under the Development and the
Operating Agreement (the costs, sums and charges described in clause (A)-(C),
collectively, the “Coach Member Costs”; and such payment obligation, the “Coach
Member Payment Obligation”);

 

(ii)         that any and all liens or claims of any Persons furnishing
materials, labor or services in connection with the Coach Finish Work (other
than any Coach Finish Work performed on behalf of the Coach Member by or on
behalf of any Developer Party or any Affiliate of any Developer Party)
encumbering or affecting any portion of the Building other than the Coach Areas
shall be removed by bonding or otherwise discharged within the time periods
provided in the Development Agreement, subject to the rights of the Coach
Member, Developer, Building C Tenant, and the Building C Mezzanine Borrower (if
any), as applicable, in accordance with the terms and conditions set forth in
the Development Agreement and the Loan Documents, to contest any such liens or
claims which are otherwise so removed by bonding, except for any liens or claims
of Persons furnishing materials, labor or services to or on behalf of the
Developer (the “Lien Discharge Obligation”); and

 

2

 

  

(iii)        the payment of, or reimbursement to Developer and the Fund Member
of, all reasonable costs and expenses incurred by such Developer Party in
connection with its enforcement of the Coach Member Payment Obligation and the
Lien Discharge Obligation (such costs and expenses, “Enforcement Costs”), where
such enforcement is brought either against Guarantor or in a combined action
against both Guarantor and the Coach Member and such Developer Party is the
substantially prevailing party with respect thereto (the “Enforcement Costs
Obligation”).

 

The obligations set forth in clauses (i) through (iii) above are hereinafter
collectively referred to as the “Guaranteed Obligations” (provided, that there
shall be no duplication of any such obligation to the extent the same underlying
obligation is included in more than one such clause). Notwithstanding anything
to the contrary contained in the Operating Agreement or this Guaranty, there
shall be no limitation on the liability of Guarantor hereunder with respect to
the any liability of the Coach Member pursuant to Section 8.4 of the Operating
Agreement.

 

(b)          Subject to the provisions of Section 1(c), if at any time, whether
or not a default shall have occurred or be continuing under the Development
Agreement, the Operating Agreement or any other Building Document, but subject
to the rights of the Coach Member and the Developer Parties with respect to the
arbitration of disputes between or among such parties pursuant to the terms of
the Development Agreement or the Operating Agreement, as applicable, any of the
Guaranteed Obligations shall not have been duly paid or performed after the
expiration of applicable notice and cure periods (if any), then Guarantor shall,
within ten (10) Business Days of written notice and demand made by a Developer
Party, pay and perform such Guaranteed Obligations. In addition to the other
rights and remedies that a Developer Party may have hereunder, any Developer
Party, at its option, shall have the right to undertake to pay or perform, to
the extent not paid or performed by the Coach Member, the Guaranteed Obligations
or any portion thereof (including the payment of costs and expenses to pay or
perform any of the Guaranteed Obligations) either before or after the exercise
of any other remedy of such Developer Party against the Coach Member or
Guarantor. All reasonable expenditures made by a Developer Party in connection
with such Developer Party’s payment or performance of any Guaranteed
Obligations, with interest at the Interest Rate (as defined in the Development
Agreement), shall be paid to such Developer Party by Guarantor within ten (10)
Business Days after written notice and demand, by wire transfer of immediately
available federal funds to an account designated by such Developer Party.

 

(c)          Notwithstanding anything to the contrary contained in this
Guaranty, no amounts payable to any Developer Party hereunder shall duplicate
any payments actually made to such or any other Developer Party in respect of
the same underlying obligation under the Operating Agreement or the Development
Agreement (or any other agreements or instruments executed by the Coach Member
pursuant thereto). The Operating Agreement, the Development Agreement and any
such other agreements and instruments executed by the parties pursuant thereto
(excluding the Building C Lease and the MTA Documents) and this Guaranty shall
collectively be referred to herein as the “Building Documents”.

 

3

 

  

SECTION 2.        Nature of Guaranty. Guarantor’s liability under this Guaranty
is a guaranty of payment and performance and not of collection. Each Developer
Party has the right to require Guarantor to pay, comply with and satisfy its
obligations and liabilities under this Guaranty, and shall have the right to
proceed immediately against Guarantor with respect thereto, without being
required to attempt recovery first from the Coach Member or any other Person,
and without demonstrating that the Developer Parties have exercised (to any
degree) or exhausted any of the Developer Parties’ rights against the Coach
Member under any of the Building Documents. This Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future, including Guaranteed Obligations arising or accruing after any
bankruptcy of the Coach Member or Guarantor or any sale or other disposition of
any security for this Guaranty under the Building Documents.

 

SECTION 3.        Representations and Warranties. Guarantor hereby represents
and warrants as of the date hereof as follows:

 

(a)          It is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Maryland and owns a direct or indirect
interest in the Coach Member.

 

(b)          It has the power, authority and legal right, (i) to own and operate
its properties and assets, (ii) to carry on the business now being conducted,
and (iii) to execute, deliver and perform its obligations under, and engage in
the transactions contemplated by, this Guaranty, and it has duly authorized,
executed and delivered this Guaranty.

 

(c)          There is no provision of any agreement or contract binding on it
which would prohibit, conflict with, or in any way prevent the execution,
delivery and performance of this Guaranty.

 

(d)          True, correct and complete copies of the certificate of
incorporation and by-laws of Guarantor and each amendment thereto entered into
as of the date hereof (collectively, the “Organizational Documents”) have been
delivered to the Developer Parties. The Organizational Documents are not subject
to any right of rescission, set-off, counterclaim or defense by any partner,
member or shareholder, and no partner, member or shareholder has asserted any
right of rescission, set-off, counterclaim or defense.

 

(e)          It has, independently and without reliance upon the Developer
Parties and based on such documents and information as Guarantor has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty.

 

(f)           It is not a Prohibited Person (as such term is defined in the
Building C Lease).

 

(g)          There are no actions, suits or proceedings at law or in equity by
or before any Government Entity now pending or, to Guarantor’s knowledge,
threatened against Guarantor, any Affiliates of Guarantor or any of their
respective assets, which actions, suits or proceedings, if determined against
Guarantor, any such Affiliate of Guarantor or any of such assets, might
reasonably be expected to materially adversely affect the financial condition of
Guarantor or its ability to perform its obligations under this Guaranty.

 

4

 

  

(h)          This Guaranty in all respects represent valid and legally binding
obligations, which are enforceable against Guarantor in accordance with the
terms hereof, subject only to the effects of bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally.

 

SECTION 4.        Intentionally Omitted.

 

SECTION 5.       Obligations Independent. The obligations of Guarantor under
this Guaranty shall be independent of, and shall not be measured or affected by,
(a) the legal sufficiency or insufficiency of the Development Agreement, the
Operating Agreement or any other Building Document, (b) the modification,
expiration or termination of the Development Agreement, the Operating Agreement
or any other Building Document (except as any modifications shall modify the
Guaranteed Obligations), (c) any extension of time for performance under the
Development Agreement, the Operating Agreement or any other Building Document
(except as any extensions of time shall extend the time to perform the
Guaranteed Obligations), (d) the terms and provisions of the Loan Documents or
the sufficiency of the funds advanced to Building C Tenant or Building C
Mezzanine Borrower by the Coach Lender pursuant thereto, (e) any bankruptcy,
insolvency or other discharge of the Coach Member, and (f) any offsets or
defenses available to the Coach Member or any other offsets or defenses to
liability of Guarantor (other than any offset based on a default by the Fund
Member or Developer in the payment or performance of its obligations under the
Development Agreement or the Operating Agreement, as applicable, that, if
disputed by Developer or the Fund Member, has been finally determined to be due
and payable or required to be performed pursuant to the dispute resolution
process thereunder), all of which are hereby waived.

 

SECTION 6.        Other Rights and Remedies. The rights of the Developer Parties
under this Guaranty shall be in addition to the other rights and remedies of the
Developer Parties against Guarantor, if any, under any other Building Document,
or at law or in equity, and shall not in any way be deemed a waiver of any such
rights.

 

SECTION 7.        Limitation on Obligations. Notwithstanding anything to the
contrary contained herein or in any other Building Document to the contrary, the
maximum liability of Guarantor under this Guaranty shall be One and 00/100
Dollar ($1.00) less than the amounts which, under applicable federal and state
laws, including those relating to the insolvency of debtors, and after giving
effect to all applicable rights of contribution, would result in the avoidance
or illegality of the obligations of Guarantor hereunder or, if applicable, under
any other Building Document. Nothing herein shall be construed to shift to the
Developer Parties the burden of proof with respect to the maximum liability of
Guarantor.

 

SECTION 8.       Survival of Obligations. The Guaranteed Obligations shall
survive any termination, surrender, summary proceeding, foreclosure or other
proceeding involving the Development Agreement, the Operating Agreement or any
other Building Document and/or the exercise by any Developer Party of any of its
remedies pursuant to the Development Agreement, the Operating Agreement or any
other Building Document. The Guaranteed Obligations shall survive until
performed in full, and shall be reinstated in the event that any payment made is
rescinded.

 

5

 

  

SECTION 9.        Obligations Absolute.

 

(a)          The obligations and liability of Guarantor hereunder shall remain
in full force and effect without regard to, and shall not be impaired by, the
following: (i) any amendment, modification, renewal, supplement or extension of
or waiver under the Development Agreement, the Operating Agreement or any other
Building Document or any obligations thereunder (except that the Guaranteed
Obligations shall be deemed to be modified to the extent that any such
amendment, modification, renewal, supplement, extension or waiver shall modify
any obligations of the Coach Member that constitute Guaranteed Obligations);
(ii) any exercise or non-exercise by any Developer Party of (or any delay in
exercising) any right or privilege under the Development Agreement, the
Operating Agreement or any other Building Document; (iii) any voluntary or
involuntary bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or similar proceeding relating to the Coach Member or
Guarantor or any of the assets belonging to either of them, or any action taken
with respect to this Guaranty by any trustee or receiver, or by any court, in
any such proceeding, whether or not Guarantor shall have had notice or knowledge
of any of the foregoing; (iv) any release, waiver or discharge of Guarantor from
liability under any of the Building Documents (other than liability under this
Guaranty); (v) any subordination, compromise, settlement, release (by operation
of law or otherwise), discharge, collection or liquidation of any of the
Building Documents or any repossession or surrender of the Premises (as defined
in the Building C Lease) under the Building C Lease; (vi) any assignment or
other transfer of any or all of the Development Agreement, the Operating
Agreement, the Building C Lease or the other Building Documents, in whole or in
part; (vii) any acceptance of a partial performance of any of the obligations of
Guarantor (except to the extent of such partial performance); (viii) any
transfer of any or all of the Building, the Land or any Unit or any consent
thereto; (ix) any bid or purchase at any sale of any or all of the Building, the
Land or any Unit; (x) any change in the composition of the Coach Member, or any
member, partner or shareholder of the Coach Member, including, without
limitation, the withdrawal or removal of Guarantor from any current or future
position of direct or indirect ownership, management or control of the Coach
Member or such member, partner or shareholder; (xi) any failure to file or
record the Building C Lease or any documents related thereto or any failure to
take or perfect any security interest intended to be provided thereby; and (xii)
any breach or inaccuracy of a representation, warranty or covenant made by the
Coach Member, whether express or implied.

 

6

 

  

(b)        Guarantor unconditionally waives: (i) any right to require any
Developer Party to terminate the Development Agreement, the Operating Agreement
or any other Building Document or to pursue any other remedy whatsoever under
the Development Agreement, the Operating Agreement or any other Building
Document or otherwise; (ii) any defense arising by reason of any invalidity or
unenforceability of the Development Agreement, the Operating Agreement or any
other Building Document or any of the respective provisions thereof; (iii) any
defense based upon an election of remedies by any Developer Party, including,
without limitation, any election to proceed by termination of the Development
Agreement, the Operating Agreement or any other Building Document, or exercise
of any other remedies of the applicable Developer Party under the Development
Agreement, the Operating Agreement or any other Building Document; (iv) any
defense to the recovery by any Developer Party against Guarantor of any
deficiency or otherwise to the enforcement of this Guaranty (except as otherwise
expressly provided herein); (v) demand, presentment for payment, notice of
nonpayment or other default by the Coach Member, protest, notice of protest and
all other notices of any kind, or the lack of any thereof, including, without
limiting the generality of the foregoing, notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or non-action on the part of any Developer Party, any endorser or creditor of
Guarantor or any other person whomsoever under this or any other instrument in
connection with any obligation or evidence of indebtedness held by any Developer
Party, except for notices required under this Guaranty; (vi) any right or claim
of right to cause a marshaling of the assets of Guarantor; (vii) any duty on the
part of any Developer Party to disclose to Guarantor any facts any Developer
Party may now or hereafter know about the Building, the Land or the Coach Areas,
regardless of whether any Developer Party have reason to believe that any such
facts materially increase the risk beyond that which Guarantor intends to assume
or has reason to believe that such facts are unknown to Guarantor or has a
reasonable opportunity to communicate such facts to Guarantor, it being
understood and agreed that Guarantor is fully responsible for being and keeping
informed of the condition of the Building, the Land and the Coach Areas and of
any and all circumstances bearing on the risk that liability may be incurred by
Guarantor hereunder; (viii) any lack of notice of disposition or of manner of
disposition of any collateral for any Building Document or the Guaranteed
Obligations; (ix) any deficiencies in the collateral for any Building Document
or the Guaranteed Obligations or any deficiency in the ability of any Developer
Party to collect or to obtain performance from any Persons now or hereafter
liable for the payment and performance of any of the Guaranteed Obligations; and
(x) any other circumstance which might otherwise constitute a defense available
to a guaranty or surety, or a discharge of any of the Guaranteed Obligations.
Without limiting the generality of the foregoing, Guarantor hereby waives all
rights and defenses arising out of an election of remedies by any Developer
Party and all rights of subrogation or contribution, whether arising by contract
or operation of law or otherwise by reason of any payment by Guarantor pursuant
to the provisions hereof for so long as the obligations under the Development
Agreement or any other Building Document remain outstanding (to the extent such
subrogation or contribution adversely affects the exercise of any Developer
Party’s rights hereunder). Furthermore, Guarantor shall not have any right of
recourse against the Developer Parties or any of their respective Affiliates, or
any other Developer Indemnitee, by reason of any action that any Coach
Indemnitee may take or omit to take under the provisions of this Guaranty, the
Development Agreement or, if applicable, any other Building Document, except as
set forth in such Building Document or to the extent such action or omission
constitutes gross negligence or willful misconduct, and provided that nothing in
this Guaranty shall limit any rights or remedies of Guarantor or any of its
Affiliates under the Development Agreement, the Operating Agreement or any other
Building Document in the event of any default thereunder or violation of the
terms thereof by the applicable Developer Party.

 

SECTION 10.      Intentionally Omitted.

 

7

 

  

SECTION 11.     Release of Guaranty. Subject to the provisions of Section 24
regarding reinstatement of Guaranteed Obligations, Guarantor shall be released
and discharged from all liability for the Guaranteed Obligations under this
Guaranty at such time as (a) all of the Guaranteed Obligations have been
satisfied in full, and (b) all reasonable costs and expenses incurred by the
Developer Parties with respect to the enforcement of the Guaranteed Obligations,
including enforcement undertaken directly against the Coach Member pursuant to
the Building Documents with respect to obligations which are the subject of this
Guaranty (where such enforcement is brought either against Guarantor or in a
combined action against Guarantor and the Coach Member) shall have been paid in
full. Upon satisfaction of the Guaranteed Obligations and the conditions set
forth in this Section 11, at the request of Guarantor, the Developer Parties
will deliver a written instrument evidencing the termination of this Guaranty
and the release of Guarantor of all obligations hereunder in form and substance
reasonably satisfactory to the Developer Parties and Guarantor, which release
shall be subject to reinstatement as provided in Section 24.

 

SECTION 12.      Subordination.

 

(a)          All indebtedness, liabilities and obligations of the Coach Member
to Guarantor (including, without limitation, any obligation of the Coach Member
arising out of any payment or performance by Guarantor hereunder) and all
indebtedness, liabilities and obligations of any member, partner or shareholder
of the Coach Member to Guarantor (“Subordinated Debt”), whether secured or
unsecured and whether or not evidenced by any instrument, now existing or
subsequently created or incurred, are and shall be subordinate and junior in
right of payment to the Guaranteed Obligations.

 

(b)          If any payment or distribution or security, or any proceeds of any
of the foregoing, (i) is collected or received by Guarantor in respect of any
Subordinated Debt or in respect of any obligation of any member, partner or
shareholder of the Coach Member to make any capital contribution to the Coach
Member, and (ii) is not expressly permitted under the provisions of this
Guaranty, then Guarantor shall immediately turn over such payment, distribution,
security or proceeds to the Developer Parties in the form received, and, until
so turned over, the same shall be deemed to be held in trust by Guarantor as the
property of the Developer Parties.

 

SECTION 13.      Recourse; Exculpation.

 

(a)          Guarantor’s liability hereunder shall be fully recourse and shall
not be subject to, limited by or affected in any way by any non-recourse
provisions contained in the Development Agreement, the Operating Agreement or
any other Building Document. Guarantor hereby acknowledges that it is the intent
of the Developer Parties to create separate obligations of Guarantor hereunder
which can be enforced against Guarantor without regard to the existence of any
other Building Document or the rights, liens or security interests created
therein. Guarantor agrees that the agreements made and given in this Guaranty
are separate from, independent of and in addition to the undertakings under any
other guaranty now existing or hereafter made by Guarantor in favor of any other
Person with respect to any of the Guaranteed Obligations (“Other Guaranties”).
Guarantor agrees that a separate action may be brought to enforce the provisions
of this Guaranty which shall in no way be deemed to be an action on any of the
Other Guaranties, the Development Agreement, the Operating Agreement or any
other Building Document.

 

(b)          The Developer Parties shall not be required (and Guarantor hereby
waives any rights that Guarantor may have to require any Developer Party), in
order to enforce the obligations of Guarantor hereunder, first to (i) institute
any suit or exhaust any remedies against the Coach Member or any other Person
liable under the Development Agreement, the Operating Agreement or any other
Building Document, (ii) enforce any Developer Party’s rights against any other
guarantors of the Guaranteed Obligations, (iii) enforce any Developer Party’s
rights against any collateral which shall ever have been given to secure the
Development Agreement, the Operating Agreement or any other Building Document,
(iv) join the Coach Member or any other Person liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty, or (v) resort to any
other means of obtaining payment of the Guaranteed Obligations. The Developer
Parties shall not be required to mitigate damages or take any other action to
reduce, collect or enforce the Guaranteed Obligations.

 

8

 

  

(c)          Guarantor shall have no right of recourse against any Developer
Party by reason of any enforcement action any Developer Party may take or omit
to take under the provisions of this Guaranty or any of the Building Documents
in connection with the enforcement of the Guaranteed Obligations in compliance
with law and with such Building Documents.

 

(d)          No personal liability shall be asserted, sought or obtained by any
Developer Party under this Guaranty or enforceable by any Developer Party under
this Guaranty against (i) any Affiliate of Guarantor, (ii) any Person owning,
directly or indirectly, any legal or beneficial interest in Guarantor or any
Affiliate of Guarantor or (iii) any direct or indirect partner, member,
principal, officer, beneficiary, trustee, advisor, shareholder, employee, agent,
Affiliate or director of any Persons described in clauses (i) and (ii) above
(collectively, the “Exculpated Parties”), and none of the Exculpated Parties
shall have any personal liability in respect of any of the Guaranteed
Obligations or any other liabilities and obligations of Guarantor under this
Guaranty. Nothing in this Section 13(d) shall derogate from or reduce the rights
of any Developer Party in respect of any separate undertakings or agreements
given in connection herewith.

 

SECTION 14.      Independent Actions. Guarantor waives any right to require that
any action be brought by any Developer Party against any other Person, or that
any other remedy under the Development Agreement, the Operating Agreement or any
other Building Document be exercised. Any Developer Party may, at its option,
proceed against Guarantor in the first instance to collect monies when due or
obtain performance under this Guaranty, without first resorting to the
Development Agreement, the Operating Agreement or any other Building Document or
any remedies thereunder.

 

SECTION 15.      Assignment.

 

(a)          Guarantor may not assign any of its rights and obligations under
this Guaranty without the prior written consent of the Fund Member, which
consent may be granted or withheld by the Coach Member in its sole and absolute
discretion.

 

(b)          Subject to the provisions of the Building Documents, Guarantor
acknowledges and agrees that the Developer Parties (or any Developer Party)
shall have the right, upon notice to Guarantor but without Guarantor’s consent,
to assign, transfer, sell, lease, negotiate, pledge, grant or otherwise
hypothecate all or any portion of its or their rights in and to the Fund Member
Units, the Development Agreement, the Operating Agreement or any other Building
Documents and/or this Guaranty to any permitted transferee of its interest under
and in accordance with the terms of the Development Agreement, the Operating
Agreement or such Building Document, and no such assignment, transfer, sale,
lease, negotiation, pledge, grant or hypothecation and/or transfer of the
Developer Parties’ (or any Developer Party’s) rights thereunder or hereunder,
shall in any way impair or affect, or constitute a defense to, Guarantor’s
liability under this Guaranty.

 

9

 

  

SECTION 16.      Successors and Assigns Included in Parties. Whenever in this
Guaranty any of Guarantor, the Coach Member or any Developer Party is named or
referred to, the heirs, legal representatives, successors and permitted assigns
of such Person shall be included and all covenants and agreements contained in
this Guaranty by or on behalf of Guarantor shall bind and inure to the benefit
of their respective heirs, legal representatives, successors and permitted
assigns, whether so expressed or not.

 

SECTION 17.      Number and Gender. Whenever the singular or plural number, or
the masculine, feminine or neuter gender is used herein, it shall equally
include the other.

 

SECTION 18.      Computation of Time Periods. In this Guaranty, with respect to
the computation of periods of time from a specified date to a later specified
date, the word “from” means both “from and including” and the words “to” and
“until” both mean “to but excluding”.

 

SECTION 19.      Notices.

 

(a)          Any request, notice, report, demand, approval or other
communication (each, a “Notice”) permitted or required by this Guaranty to be
given or furnished shall be in writing signed by the party giving such Notice
and shall be delivered (x) by hand (with signed confirmation of receipt), (y) by
nationally or internationally recognized overnight mail or courier service (with
signed confirmation of receipt) or (z) by facsimile transmission (with a
confirmation copy delivered in the manner described in clause (x) or (y) above).
All such Notices shall be deemed delivered, as applicable: (i) on the date of
the personal delivery or facsimile (as shown by electronic confirmation of
transmission) if delivered by 5:00 p.m., and if delivered after 5:00 p.m. then
on the next business day; or (ii) on the next business day for overnight mail.

 

(b)          Any party may change the entity, address or the attention party to
which any Notice is to be given, by furnishing written Notice of such change to
the other parties in the manner specified above. Rejection or refusal to accept,
or inability to deliver because of changed address or because no notice of
changed address was given, shall be deemed to be receipt of any such notice.

 

(c)          Notices directed to a party shall be delivered to the parties at
the addresses set forth below or at such other address or addresses as may be
supplied by written Notice given in conformity with the terms of this
Section 19:

 

if to Guarantor:

 

Coach, Inc.
516 West 34th Street
New York, New York 10001
Attention: Todd Kahn
Facsimile: (212) 629-2398

 

10

 

 

with a copy to each of the following:

 

Coach, Inc.
516 West 34th Street
New York, New York 10001
Attention: Mitchell L. Feinberg
Facsimile: (212) 629-2298

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Jonathan L. Mechanic and Harry R. Silvera, Esqs.
Facsimile: (212) 859-4000

 

if to any of the Developer Parties:

 

c/o The Related Companies, L.P.
60 Columbus Circle, 19th Floor
New York, New York 10023
Attention: Jeff T. Blau and L. Jay Cross
Facsimile: (212) 801-3540

 

with a copy to each of the following:

 

The Related Companies, L.P.
60 Columbus Circle
New York, New York 10023
Attention: Richard O’Toole, Esq.
Facsimile: (212) 801-1036

 

The Related Companies, L.P.
60 Columbus Circle
New York, New York 10023
Attention: Amy Arentowicz, Esq.
Facsimile: (212) 801-1003

 

Oxford Properties Group
Royal Bank Plaza, North Tower
200 Bay Street, Suite 900
Toronto, Ontario M5J 2J2 Canada
Attention: Chief Legal Counsel
Facsimile: (416) 868-3799

 

11

 

 

and, if different than the address set forth above, to the address posted from
time to time as the corporate head office of Oxford Properties Group on the
website www.oxfordproperties.com to the attention of the Chief Legal Counsel
(unless the same is not readily ascertainable or accessible by the public in the
ordinary course)

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Stuart D. Freedman, Esq.
Facsimile: (212) 593-5955

 

The attorney for any party may send notices on that party’s behalf.

 

SECTION 20.      Governing Law. This Guaranty shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed solely within such State.

 

SECTION 21.      Consent to Jurisdiction; Waiver of Jury Trial. Guarantor hereby
irrevocably and unconditionally (a) agrees that any suit, action or other legal
proceeding arising out of or relating to this Guaranty shall be brought in the
courts of record of the State of New York in New York County or the courts of
the United States, Southern District of New York; (b) consents to, and waives
any and all personal rights under the laws of any state or the United States to
object to, the jurisdiction of each such court in any such suit, action or
proceeding; and (c) waives any objection which it may have to the laying of
venue of any such suit, action or proceeding in any of such courts. In
furtherance of such agreement, Guarantor hereby agrees, upon request of any
Developer Party, to discontinue (or allow to be discontinued) any such suit,
action or proceeding pending in any other jurisdiction or court. Nothing
contained herein, however, shall prevent any Developer Party from bringing any
suit, action or proceeding or exercising any rights against any security or
against Guarantor, or against any property of Guarantor, in any other state or
court. Initiating such suit, action or proceeding or taking such action in any
state shall in no event constitute a waiver of the agreement contained herein
that the laws of the State of New York shall govern the rights and obligations
of Guarantor and the Developer Parties hereunder or thereunder or the submission
herein or therein by Guarantor to personal jurisdiction within the State of New
York. Guarantor hereby irrevocably consents to the service of any and all
process in any such suit, action or proceeding by service of copies of such
process to Guarantor at its address provided herein. Nothing in this Section 21,
however, shall affect the right of any Developer Party to serve legal process in
any other manner permitted by law. TO THE FULLEST EXTENT PERMITTED BY LAW,
GUARANTOR AND EACH DEVELOPER PARTY HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES
AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS GUARANTY OR ANY
CONDUCT, ACT OR OMISSION OF GUARANTOR OR ANY DEVELOPER PARTY, OR ANY OF ITS
RESPECTIVE DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, ATTORNEYS OR
AFFILIATES, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE. The waivers contained in this Section 21 are given knowingly and
voluntarily by Guarantor and each Developer Party, as the case may be, and, with
respect to the waiver of jury trial, are intended to encompass individually each
instance and each issue as to which the right to a trial by jury would otherwise
accrue. Each Developer Party and Guarantor is hereby authorized to file a copy
of this Section 21 in any proceeding as conclusive evidence of these waivers.

 

12

 

  

SECTION 22.      Invalid Provisions to Affect No Others. If fulfillment of any
provision hereof at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by law, with
regard to obligations of like character and amount, then, ipso facto, the
obligation to be fulfilled shall be reduced to the limit of such validity; and
if any clause or provision herein contained operates or would prospectively
operate to invalidate this Guaranty in whole or in part, then such clause or
provision only shall be held for naught, as though not herein contained, and the
remainder of this Guaranty shall remain operative and in full force and effect
to the fullest extent permitted by law.

 

SECTION 23.      No Waiver. No failure or delay on the part of any Developer
Party to exercise any power, right or privilege under this Guaranty shall impair
or be construed to be a waiver of any such power, right or privilege, or be
construed to be a waiver of any default or an acquiescence therein, nor shall
any single or partial exercise of such power, right or privilege preclude any
other or further exercise thereof or of any other right, power or privilege.

 

SECTION 24.      Reinstatement of Guaranteed Obligations. If at any time all or
any part of any payment made by the Coach Member or Guarantor or received by any
Developer Party from the Coach Member or Guarantor under or with respect to the
Guaranteed Obligations and/or this Guaranty is or may be voided in bankruptcy
proceedings as a preference or for any other reason, or shall at any time be
required to be restored or returned by any Developer Party upon the insolvency,
bankruptcy or reorganization of the Coach Member or Guarantor, or for any other
reason, then the obligations of Guarantor hereunder shall, to the extent of the
payment voided, rescinded or returned, be deemed to be reinstated and to have
continued in existence, notwithstanding such previous payment made by the Coach
Member or Guarantor, or receipt of payment by any Developer Party, and the
obligations of Guarantor hereunder shall continue to be effective or be
reinstated, as the case may be, as to such payment, all as though such previous
payment by the Coach Member or Guarantor had never been made.

 

SECTION 25.       Time of the Essence. Time is of the essence with respect to
the performance by Guarantor of its obligations hereunder.

 

SECTION 26.       Successive Actions. Separate and successive actions may be
brought hereunder to enforce any of the provisions hereof at any time and from
time to time. No action hereunder shall preclude any subsequent action, and
Guarantor hereby waives and covenants not to assert any defense in the nature of
splitting of causes of action or merger of judgments.

 

SECTION 27.       Headings. The headings of the Sections and subsections of this
Guaranty are for the convenience of reference only, are not to be considered a
part hereof and shall not limit or otherwise affect any of the terms hereof.

 

13

 

  

SECTION 28.       Waiver. Guarantor hereby covenants and agrees that upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
the Coach Member, Guarantor shall not seek a supplemental stay pursuant to the
United States Bankruptcy Code or any other debtor relief law (whether statutory,
common law, case law, or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, to stay, interdict,
condition, reduce or inhibit the ability of any of the Developer Parties to
enforce its rights against Guarantor by virtue of this Guaranty or otherwise.

 

SECTION 29.       Amendments. Neither this Guaranty nor any provision hereof may
be changed, waived, discharged or terminated orally, but only by instrument in
writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.

 

SECTION 30.      Counterparts. This Guaranty may be executed in any number of
counterparts, each of which, when executed and delivered, shall be deemed an
original, and such counterparts shall constitute but one and the same instrument
and shall be binding upon each party hereto as fully and completely as if all
had signed but one instrument. The exchange of copies of this Guaranty, any
signature pages required hereunder or any other documents required or
contemplated hereunder by facsimile or portable document format (“PDF”)
transmission shall constitute effective execution and delivery of such signature
pages and may be used in lieu of the original signature pages for all purposes.
Signatures of the parties transmitted by facsimile or PDF shall be deemed to be
their original signatures for all purposes.

 

SECTION 31.      Entire Agreement. This Guaranty embodies the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes all other prior agreements and understandings, whether oral or
written, relating to the subject matter hereof, except as specifically agreed to
the contrary.

 

SECTION 32.      Remedies of Guarantors. In the event that a claim or
adjudication is made that a Developer Party has acted unreasonably or has
unreasonably delayed acting in any case where by law or under this Guaranty such
Developer Party has an obligation to act reasonably or promptly, the Developer
Parties shall not be liable for any monetary damages, and Guarantor’s remedies
shall be limited to injunctive relief or declaratory judgment.

 

SECTION 33.      Approval Standard. In any circumstance where this Guaranty
specifies that the approval or consent of a Developer Party must be given, or
that any matter or circumstance must be satisfactory or acceptable to a
Developer Party, then unless expressly set forth to the contrary, or unless such
Developer Party expressly agrees hereunder to be reasonable, such approval or
consent or such determination of satisfaction or acceptability, shall be within
the sole and absolute discretion of the such Developer Party.

 

SECTION 34.      Statute of Limitations. Guarantor hereby expressly waives and
releases, to the fullest extent permitted by law, the pleading of any statute of
limitations as a defense to payment or performance of its obligations hereunder.

 

14

 

  

SECTION 35.      Confidentiality. Each of the Developer Parties and Guarantor,
and their respective partners, principals, members, owners, shareholders,
attorneys, agents, employees and consultants (and their respective successors
and assigns), will treat the terms of this Guaranty and all confidential
information disclosed to the Developer Parties by Guarantor as confidential,
giving it the same care as its own confidential information and make no use of
any such disclosed confidential information not independently known to it,
except (a) in connection with the transactions contemplated hereby, (b) to the
extent legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process) to disclose the same,
or (c) to the extent required by any federal, state, local or foreign laws, or
by any rules or regulations of the United States Securities and Exchange
Commission (or its equivalent in any foreign country) or any domestic or foreign
public stock exchange or stock quotation system, that may be applicable to
Guarantor or any of its direct or indirect constituent owners or Affiliates.
Notwithstanding the foregoing, the terms hereof may be disclosed by any
Developer Party or Guarantor to (i) its accountants, attorneys, employees,
agents, actual and potential transferees, investors and lenders, and others in
privity with such party to the extent reasonably necessary for such party’s
business purposes or in connection with a dispute hereunder, (ii) the MTA, and
(iii) any Construction Lender or any lender providing financing to the Fund
Member or any Developer Party or its Affiliates, which financing shall be
secured by the Fund Member Units or any direct or indirect interests therein.

 

SECTION 36.      Joint and Several Liability. If more than one Person executes
this Guaranty, the obligations of those Person under this Guaranty shall be
joint and several. A Developer Party may, in its sole and absolute discretion,
(a) bring suit against Guarantor, or any one or more of the Persons comprising
Guarantor, jointly and severally, or against any one or more of them; (b)
compromise or settle with any one or more of the Persons comprising Guarantor
for such consideration as such Developer Party may deem proper; (c) release one
or more of the Persons comprising Guarantor from liability; and (d) otherwise
deal with Guarantor or any one or more of them, in any manner, and no such
action shall impair the rights of the Developer Parties to collect from
Guarantor any amount guaranteed by Guarantor under this Guaranty.

 

[SIGNATURES ON FOLLOWING PAGE]

 

15

 

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the date first above written.

 

  COACH, INC.,   a Maryland corporation         By: /s/ Todd Kahn     Name: Todd
Kahn     Title: Executive Vice President and General Counsel         For
purposes of agreeing to Sections 12, 13 and 35 hereof:       ERY DEVELOPER LLC,
  a Delaware limited liability company         By: /s/ L. Jay Cross     Name: L.
Jay Cross     Title: President       PODIUM FUND TOWER C SPV LLC,   a Delaware
limited liability company       By: Podium Fund REIT LLC,     a Delaware limited
liability company,     its Managing Member           By: /s/ L. Jay Cross      
Name:  L. Jay Cross       Title:    President

 

Signature Page to Guaranty Agreement

 

 

 

 

Acknowledgments

 

STATE OF NEW YORK )   )  ss. COUNTY OF NEW YORK )

 

On the 1st day of April, 2013, before me, the undersigned, a Notary Public in
and for the said State of New York, personally appeared Todd Kahn, personally
known to me or who proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual or person upon behalf of which the individual acted,
executed the instrument.

 

  /s/ Elizabeth Ashley Roy   Notary Public   (Seal)       My commission expires:
December 17, 2016

 

 

 

 

STATE OF NEW YORK )   )  ss. COUNTY OF NEW YORK )

 

On the 9th day of April, 2013, before me, the undersigned, a Notary Public in
and for the said State of New York, personally appeared L. Jay Cross, personally
known to me or who proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual or person upon behalf of which the individual acted,
executed the instrument.

 

  /s/ Allison Eggleston   Notary Public   (Seal)       My commission expires:
January 5, 2016

 

STATE OF NEW YORK )   )  ss. COUNTY OF NEW YORK )

 

On the 9th day of April, 2013, before me, the undersigned, a Notary Public in
and for the said State of New York, personally appeared L. Jay Cross, personally
known to me or who proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual or person upon behalf of which the individual acted,
executed the instrument.

 

  /s/ Allison Eggleston   Notary Public   (Seal)       My commission expires:
January 5, 2016

 

 

 

 

